DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 includes the limitation of “a bolt having a flared portion engaged by the pawl and another of the hood bracket, the body bracket, the deploy bracket, and the at least one link for driving the pawl and one of the hood bracket, the body bracket, the deploy bracket, and the at least one link away from one another”  However, the specification is silent as to the hood bracket, the body bracket, or the at least one link being driven away from the locking mechanism to maintain the locking 
Similarly, amended claim 14 includes the limitation of “the bolt driving the locking mechanism and one of the hood bracket and the body bracket away from one another along the tapering region to maintain the locking mechanism in the locked state.”  However, the specification is silent as to the hood bracket or the body bracket being driven away from the locking mechanism to maintain the locking mechanism in the locked state, but rather states, “the safety bolt 88 initially has a generally cylindrical shape, and is riveted or otherwise coupled to the deploy bracket 34 to provide an axial compressive force thereto, creating the tapered wall of the safety bolt 88 to drive the pawl 80 and deploy bracket 34 in opposite directions from one another to fix the hood bracket 32 in the non-deployed position to establish tensed relationship(s).” - ¶0068.  As a deploy bracket has not been established in claim 14, and as the specification does not specifically define the bolt as driving the locking mechanism and one of the hood bracket and the body bracket away from one another along the tapering region to maintain the locking mechanism in the locked state, the limitation is thus considered to be new matter.


Allowable Subject Matter
Claims 9-13 are allowed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/              Examiner, Art Unit 3616                                                                                                                                                                                         	December 2, 2021


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616